         Case 1:17-cv-04457-KPF Document 57 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OSEN LLC,

                          Plaintiff,

                   -v.-                             17 Civ. 4457 (KPF)

UNITED STATES CENTRAL                                    ORDER
COMMAND,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the Second Circuit’s Opinion and Mandate

regarding this Court’s prior partial grant of summary judgment in favor of

Plaintiff. (Dkt. #56). Consistent with the Second Circuit’s decision, the Court

finds that Defendant’s withholdings under the first exemption were proper, and

therefore Defendant is entitled to summary judgment in full. Therefore, the

Court reopens this case only to so that it can ORDER that Defendant’s motion

for summary judgment be GRANTED and that Plaintiff’s cross-motion be

DENIED.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:       September 14, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
